FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

MANOUCHEHR MONAZZAMI                     
TAGHADOMI, Individually and as
Special Administrator of the Estate
of Nahid Davoodabadi, deceased;
THE ESTATE OF NAHID                              No. 03-16129
DAVOODABADI; AHMAD                                 D.C. No.
DAVOODABADI, Father of Nahid
Davoodabadi; KOBRA AHANGARY,
                                                CV-01-00171-
                                                  ACK/KSC
Mother of Nahid Davoodabadi,
             Plaintiffs-Appellants,               OPINION
               v.
UNITED STATES OF AMERICA,
              Defendant-Appellee.
                                         
        Appeal from the United States District Court
                 for the District of Hawaii
          Alan C. Kay, District Judge, Presiding

                  Argued and Submitted
        December 8, 2004—San Francisco, California

                      Filed March 22, 2005

  Before: Diarmuid F. O’Scannlain, Robert E. Cowen,* and
               Carlos T. Bea, Circuit Judges.

                 Opinion by Judge O’Scannlain



   *The Honorable Robert E. Cowen, Senior United States Circuit Judge
for the Third Circuit, sitting by designation.

                               3445
3448             TAGHADOMI v. UNITED STATES


                         COUNSEL

Peter A. Schey, Los Angeles, California, argued the cause for
the appellant; Teresa Tico, Hanalei, Hawaii, was on the briefs.

Philip Berns, U.S. Attorney’s Office, San Francisco, Califor-
nia, argued the cause for the appellee; Peter D. Keisler, Assis-
tant Attorney General, Edward H. Kubo, and Michael Chun,
                     TAGHADOMI v. UNITED STATES                      3449
U.S. Attorney’s Office, San Francisco, California, were on the
brief.


                              OPINION

O’SCANNLAIN, Circuit Judge:

   In this tort claim against the federal government arising out
of an accident at sea, we explore whether suit can be brought
under the Suits in Admiralty Act, the Public Vessels Act, or
the Federal Tort Claims Act.

                                     I

   This case arises from an accident at sea.1 Manouchehr
Monazzami Taghadomi (a U.S. citizen) and his wife Nahid
Davoodabadi (a citizen of Iran) rented a kayak during their
honeymoon in Maui. Their boat was buffeted by harsh wind
and waves, and Nahid was tossed overboard, attacked by a
shark, and died. Monazzami washed up on an island and was
stranded for three days before he was rescued. He was hospi-
talized for several days.

   While the couple was still in the foundering kayak, a wit-
ness on land noticed it through his binoculars. Concerned, he
telephoned the Coast Guard’s Maui office and gave a descrip-
tion of the kayak and its location. About twenty minutes after
receiving the call, the Maui office contacted the Coast Guard
Operations Center in Honolulu. The Operations Center, in
turn, contacted a Coast Guard cutter—the Kiska—and
directed it toward the kayak. The Kiska conducted a brief
  1
   Because we are reviewing a grant of summary judgment, we must con-
sider the facts in the light most favorable to the non-moving party. See
Oliver v. Keller, 289 F.3d 623, 626 (9th Cir. 2002). The relevant facts are
not in dispute for purposes of this appeal.
3450                TAGHADOMI v. UNITED STATES
search, but darkness soon fell, and at about seven o’clock that
evening the search was called off.

   This lawsuit followed. Monazzami originally filed a com-
plaint, individually and as special administrator of the estate
of Nahid, against Extreme Sports Maui, the company that
rented the kayak to Taghadomi. In subsequent amended com-
plaints the estate and Nahid’s parents were each added as sep-
arate plaintiffs and the United States was added as a defendant.2
The plaintiffs (collectively, the “survivors”) seek damages
from the United States for wrongful death and emotional dis-
tress. They allege that the Coast Guard was negligent both in
carrying out its rescue operation and in failing to contact local
authorities who had access to better rescue equipment that
might have been able to save the couple. The United States
moved to dismiss or, in the alternative, for summary judg-
ment. The survivors opposed the motion and also moved to
amend their Complaint once again to clarify their claims
against the United States. The district court granted the United
States’ motion for summary judgment, holding that the survi-
vors’ claims are not cognizable, and denied as futile the survi-
vors’ motion to amend. The court entered judgment for the
United States and this appeal timely followed. We review the
grant of summary judgment de novo. See Oliver v. Keller, 289
F.3d 623, 626 (9th Cir. 2002).

                                    II

   [1] The United States, of course, is liable in court only
when it has waived its sovereign immunity. Three immunity-
waiving statutes are relevant here. The first is the Federal Tort
Claims Act (“FTCA”), 28 U.S.C. § 2674 et seq., which gener-
ally renders the United States liable for its torts to the same
extent as a private actor. The FTCA includes an exception,
however, for “[a]ny claim for which a remedy is provided” by
  2
   The plaintiffs have settled their dispute with Extreme Sports Maui, and
the United States is the only remaining defendant.
                     TAGHADOMI v. UNITED STATES                       3451
either of the other two statutes relevant to this case. 28 U.S.C.
§ 2680. These are the Public Vessels Act (“PVA”), 46 U.S.C.
App. § 781 et seq., and the Suits in Admiralty Act (“SAA”),
46 U.S.C. App. § 741 et seq.

   [2] The PVA renders the United States liable in admiralty
for “damages caused by a public vessel of the United States.”3
46 U.S.C. App. § 781. The PVA, however, contains a special
reciprocity requirement that permits foreign nationals to sue
the U.S. government only if their country of nationality would
permit a similar suit by a U.S. citizen. 46 U.S.C. App. § 785.

   [3] The SAA is broader: it renders the United States liable
in admiralty in any case in which, “if a private person or prop-
erty were involved, a proceeding in admiralty could be main-
tained.” 46 U.S.C. App. § 742. It contains no reciprocity
requirement. One might wonder why the PVA even exists,
since the SAA appears to cover all admiralty claims, includ-
ing those involving a public vessel. The answer lies in history.
Until 1960 the SAA applied only to “merchant vessels,” a cat-
egory mutually exclusive of “public vessels.” See United
States v. United Cont’l Tuna Corp., 425 U.S. 164, 167 n.1
(1976). For this and other reasons, admiralty lawyers prepar-
ing to file a claim were often uncertain which statute to file
under—the PVA, the SAA, or in some cases the FTCA or the
Tucker Act.4 Congress solved the problem by amending the
  3
     A “public vessel” is one owned or operated by the United States and
used in a public capacity. See In re United States and Mathiasen’s Tanker
Indus., 367 F.2d 505, 509 (3d Cir. 1966) (“[G]overnment ownership and
use as directed by the government exclusively for a public purpose suffice
without more to make a ship a public vessel.”); United States v. United
Cont’l Tuna Corp., 425 U.S. 164, 167 n.1 (1976) (holding a naval
destroyer is a “public vessel” under the PVA).
   4
     The Tucker Act applied to certain contract claims involving public ves-
sels. The details of which statute applied in which situation are not rele-
vant here. For a thorough explanation, see Unifying Maritime Claims
Against the United States, 30 J. Mar. L. & Com. 41, 45-49 (1999).
3452              TAGHADOMI v. UNITED STATES
SAA; one of the changes removed the reference to merchant
vessels. See United Cont’l Tuna, 425 U.S. at 166-78.

   The survivors cannot bring their claims under the PVA or
the SAA, both because of the PVA’s reciprocity requirement
and because they failed to file within the applicable limita-
tions periods under those statutes. They therefore seek,
instead, to bring their claims under the FTCA.

                                A

   The first question we must answer is whether the survivors’
claims are maritime in nature—that is, whether they fall
within federal admiralty jurisdiction. For the PVA and the
SAA are relevant only to maritime claims and thus pose no
obstacle to asserting non-maritime claims under the FTCA.

   The survivors seek to bring two different claims against the
United States. First, they claim that the Coast Guard cutter
Kiska’s search for the kayakers was negligently carried out
(either by its crew or by land-based Coast Guard officers). We
refer to this as the “negligent-search claim.” Second, they
claim that the two Coast Guard offices (in Maui and Hono-
lulu) which knew about the kayak in distress negligently
failed to contact the Maui Fire Department or any other local
agency with access to a helicopter or other rescue vessels. We
refer to this as the “failure-to-communicate claim.”

   No one disputes that the negligent-search claim is maritime
in nature. The survivors argue, however, that the failure-to-
communicate claim is not maritime and therefore not within
the scope of the SAA or the PVA. Thus, they conclude, it is
the proper subject of an action under the FTCA.

   [4] A tort claim falls within the admiralty jurisdiction of the
federal courts when two conditions are met. First, the tort
must occur on or over navigable waters; this is the “locality”
or “situs” test. See Solano v. Beilby, 761 F.2d 1369, 1370-71
                     TAGHADOMI v. UNITED STATES                       3453
(9th Cir. 1985); Guidry v. Durkin, 834 F.2d 1465, 1469 (9th
Cir. 1987). Second, the actions giving rise to the tort claim
must “bear a significant relationship to traditional maritime
activity.” Executive Jet Aviation, Inc. v. City of Cleveland,
409 U.S. 249, 268 (1972). This is the “nexus” or “relation-
ship” test. See Solano, 761 F.2d at 1371; Guidry, 834 F.2d at
1469. Admiralty jurisdiction exists only when both these
requirements are satisfied.5 See Whitcombe v. Stevedoring
Services of America, 2 F.3d 312, 314 n.2 (9th Cir. 1993). The
survivors contend that neither test is met here.

                                     1

   [5] With regard to the locality test, the survivors argue that
because the Coast Guard’s actions (or failure to act) took
place entirely on land, the alleged negligence did not occur on
navigable waters. This contention is unavailing, however,
because it ignores the clear law of our circuit that the situs of
a tort for the purpose of determining admiralty jurisdiction is
the place where the injury occurs.6 See Solano, 761 F.2d at
1371 (citing cases); Guidry, 834 F.2d at 1469; Oppen v. Aetna
Ins. Co., 485 F.2d 252, 256 (9th Cir. 1973) (“The locus of a
tort is the place where injury takes effect.”).

   [6] Solano itself makes clear that this rule holds even when
some of the negligent activity occurs on land. In Solano, two
longshoremen were moving a Cadillac down a ramp onto a
ship, when—because of the car’s defective brakes—it began
rolling out of control and caused a collision that injured both
   5
     There is a narrow exception to the locality requirement for claims
based on the plaintiff’s “maritime status,” but it is plainly not applicable
here, and the survivors do not suggest otherwise. See Gebhard v. S.S.
Hawaiian Legislator, 425 F.2d 1303, 1307-08 (9th Cir. 1970) (noting that
the maritime-status exception applies to claims for maintenance and cure
as well as claims under the Jones Act).
   6
     Indeed, we have occasionally characterized the first prong of the test
for admiralty jurisdiction as simply requiring that “the injury occur on
water.” E.g., Whitcombe, 2 F.3d at 315.
3454               TAGHADOMI v. UNITED STATES
men. They brought an admiralty action against the marine
cargo terminal which had stored the Cadillac, alleging that it
negligently failed to inspect the car and warn the men of the
defective brakes. Id. at 1370. We held that “[t]he injury . . .
occurred on the ramp of a ship, satisfying the requirement of
maritime locality.” Id. at 1371. Notably, in a subsequent case
we held that a suit against a cargo terminal operator for dam-
age that occurred to cargo while inside the terminal was not
within admiralty jurisdiction. Whitcombe, 2 F.3d at 314-15
(“[D]amage to cargo in the terminal operator’s warehouse is
jurisdictionally distinguishable from damage that occurs while
loading the vessel.”). It is clear, then, that the place of injury
is the determinative factor. See also Smith v. Lampe, 64 F.2d
201, 202 (6th Cir. 1933) (“[W]here the negligent act orginates
on land and the damage occurs on water, the cause of action
is within the admiralty jurisdiction.”); In re Motor Ship
Pacific Carrier, 489 F.2d 152, 157 (5th Cir. 1974); 2 Am. Jur.
2d Admiralty § 75 (“For the purpose of determining admiralty
jurisdiction, the tort is deemed to occur, not where the wrong-
ful act or omission has its inception, but where the impact of
the act or omission produces such injury as to give rise to a
cause of action.”).

   [7] The survivors contend that the Supreme Court’s deci-
sion in Jerome B. Grubart, Inc. v. Great Lakes Dredge &
Dock Co., 513 U.S. 527 (1995), undermines the Ninth Circuit
cases described above and supports the survivors’ position. It
does not. Grubart dealt with claims brought against the Great
Lakes Dredge and Dock Company by plaintiffs whose build-
ings on land were damaged by a flood resulting from Great
Lakes’s allegedly faulty replacement of wooden bridge pil-
ings in the Chicago River. Id. at 530-31. The Supreme Court
held that the claims fell within federal admiralty jurisdiction.
Its holding was explicitly based on the Admiralty Extension
Act,7 46 U.S.C. App. § 740, which was enacted by Congress
in 1948 and provides that
  7
   This statute is sometimes referred to as the Extension of Admiralty
Jurisdiction Act. See, e.g., Gebhard, 425 F.2d at 1306.
                  TAGHADOMI v. UNITED STATES                 3455
    [t]he admiralty and maritime jurisdiction of the
    United States shall extend to and include all cases of
    damage or injury, to person or property, caused by
    a vessel on navigable water, notwithstanding that
    such damage or injury be done or consummated on
    land.

Id.; see Grubart, 513 U.S. at 534-36. The AEA is a statute of
inclusion, not exclusion: it merely extends admiralty jurisdic-
tion to cover damage occurring on land but caused by vessels
on navigable water. It has no application to this case, and the
survivors do not contend otherwise. Nothing in Grubart hints
at any modification of the traditional rule that the situs of a
tort is the place of injury—and hence that tort claims based
on injuries occurring on navigable water are within admiralty
jurisdiction. In fact, the Grubart Court observed that “it is not
apparent why the need for admiralty jurisdiction in aid of
maritime commerce somehow becomes less acute merely
because land-based parties happen to be involved.” 513 U.S.
at 545.

   It is worth noting another line of cases which could errone-
ously be taken to support the survivors’ argument. In Guidry
v. Durkin, 834 F.2d 1465, 1469 (9th Cir. 1987), we held that
the tort of defamation is cognizable in admiralty only when its
prima facie elements occur at sea. Id. at 1470. Specifically,
the Guidry court held that the publication of the defamatory
material must occur at sea. Id.; cf. Lamontagne v. Craig, 632
F. Supp. 706, 708 (N.D. Cal. 1986) (holding that no admiralty
jurisdiction existed over a defamation claim in which publica-
tion occurred on land). Similarly, in J. Lauritzen A/S v. Dash-
wood Shipping, Ltd., 65 F.3d 139 (9th Cir. 1995), we held that
a claim for tortious interference with contract was not cogni-
zable in admiralty when all of the prima facie elements—
including damages—occurred on land. Id. at 143. It is clear,
however, that our decisions in Guidry and J. Lauritzen were
not propounding a general rule that any tort claim is within
admiralty jurisdiction only when all of its prima facie ele-
3456             TAGHADOMI v. UNITED STATES
ments occur at sea. Rather, they were concerned with defining
the location at which injury is deemed to occur, in the context
of defamation and tortious interference with contract—torts in
which injury is often diffuse (or, in the case of defamation,
sometimes presumed rather than proved). See Guidry, 834
F.2d at 1469 (“[S]itus of a tortious injury depends . . . on the
type of tort alleged.” (first emphasis added)). The survivors
do not claim that the injuries occurred anywhere but at sea.
Thus, the locality requirement is satisfied.

                               2

   [8] We turn, then, to the nexus requirement. The survivors
argue that the land-based Coast Guard’s failure to communi-
cate with the land-based Maui Fire Department is insuffi-
ciently related to maritime activity to support admiralty
jurisdiction. The Supreme Court’s opinion in Grubart
describes the two relevant inquiries:

       The connection test raises two issues. A court,
    first, must “assess the general features of the type of
    incident involved” to determine whether the incident
    has “a potentially disruptive impact on maritime
    commerce.” Second, a court must determine whether
    “the general character” of the “activity giving rise to
    the incident” shows a “substantial relationship to tra-
    ditional maritime activity.”

Grubart, 513 U.S. at 534 (citations omitted). As to the first
inquiry, the “type of incident involved” is to be considered at
an “intermediate” level of generality. Id. at 538. In Grubart,
for example, the Court described the incident (which specifi-
cally involved the faulty replacement of wooden pilings sup-
porting bridges) as “damage by a vessel in navigable water to
an underwater structure.” Id. at 539. So described, the inci-
dent clearly posed a danger to maritime commerce.

  [9] A corresponding description of the “type of incident
involved” in this case would thus be something such as “in-
                  TAGHADOMI v. UNITED STATES                 3457
jury to boaters whose vessel capsizes at sea because of a
potential rescuer’s negligence in carrying out its rescue opera-
tion.” One could quibble about precisely how to frame the
question, but it is clear that at any reasonable level of general-
ity the incident had a “potentially disruptive impact on mari-
time commerce.” See, e.g., Polly v. Estate of Carlson, 859 F.
Supp. 270, 272 (E.D. Mich. 1994) (“That men were overboard
in an emergency situation by itself is likely to disrupt com-
mercial activity . . . .”). The efficacy of search-and-rescue
operations has a direct effect on the health and lives of sea-
men. While the kayakers in this case were engaged in recre-
ational and not commercial activity, there is no reason to
regard that fact as relevant to the nature of the Coast Guard’s
activity, which would presumably have been the same no mat-
ter the purpose of the kayakers’ excursion at sea. Cf. Sisson
v. Ruby, 497 U.S. 358, 364 (1990) (“[T]he relevant “activity”
is defined not by the particular circumstances of the incident,
but by the general conduct from which the incident arose.”).
Search-and-rescue operations also affect the vessels them-
selves: insofar as the rescuer can preserve the vessel, it pre-
vents economic loss to the vessel’s owner.

   The second inquiry within the nexus test requires us to
decide whether the “general character of the activity giving
rise to the incident shows a substantial relationship to tradi-
tional maritime activity.” Grubart, 513 U.S. at 534 (internal
quotation marks omitted). A preliminary question arises: what
constitutes the “activity giving rise to the incident”? The sur-
vivors ask us to follow the path carved out in Delta County
Ventures, Inc. v. Magana, 986 F.2d 1260 (9th Cir. 1993). That
case dealt with a claim against the owner of a houseboat by
a guest who dove off the boat, hit an object in the water, and
was paralyzed. The guest sued the owner for negligently situ-
ating the boat. The owner asserted admiralty jurisdiction so it
could invoke the Limitation of Liability Act, 46 U.S.C. App.
§ 183, to limit its liability to the value of the boat. We held
that there was no admiralty jurisdiction because the “activity
giving rise to the incident” had no relationship to traditional
3458             TAGHADOMI v. UNITED STATES
maritime activity. We did so, however, because we conceived
of the “activity” in question as the guest’s diving into the
water, and held that recreational diving has no relation to tra-
ditional maritime activity. Id. at 1262-63. It would be inappro-
priate, we held, to look past the immediate event surrounding
the injury to a more remote cause such as the boat owner’s
negligent placement of the boat near an underwater object.
But see id. at 1264 (Kozinski, J., dissenting).

   [10] Were we bound by the approach of the Delta County
Ventures majority, the survivors’ argument might have some
merit: the activity in question could be defined as recreational
kayaking, which (arguably, though not obviously) does not
bear a sufficient relationship to traditional maritime activity.
But the Delta County Ventures approach is flatly inconsistent
with the Supreme Court’s subsequent decision in Grubart and
hence is no longer good law. Cf. Miller v. Gambie, 335 F.3d
889, 899 (9th Cir. 2003) (en banc) (holding that when a three-
judge panel is faced with intervening precedent from a higher
court that is “clearly irreconcilable” with a prior holding of
this court, it is bound by the intervening authority). The Court
held in Grubart that

    we need to look only to whether one of the arguably
    proximate causes of the incident originated in the
    maritime activity of a tortfeasor: as long as one of
    the putative tortfeasors was engaged in traditional
    maritime activity the allegedly wrongful activity will
    “involve” such traditional maritime activity and will
    meet the second nexus prong.

513 U.S. at 541. The activity at issue, then, is not merely the
event immediately surrounding the injury; it is the behavior of
any “putative tortfeasor[ ]” (here, the Coast Guard) that is an
“arguably proximate cause[ ]” of the injury. In this case, then,
the relevant question is whether the Coast Guard’s search-
and-rescue operation shows a substantial relationship to tradi-
tional maritime activity.
                  TAGHADOMI v. UNITED STATES                  3459
   [11] It assuredly does. See Berg v. Chevron U.S.A., 759
F.2d 1425, 1429 (9th Cir. 1985) (“The law of admiralty has
always sought to encourage and induce men of the sea to go
to the aid of life and property in distress.” (citations and inter-
nal quotation marks omitted)); Kelly v. United States, 531
F.2d 1144, 1147 (2d Cir. 1976) (“[R]escue operations of the
Coast Guard conducted on navigable waters do in fact bear a
significant relationship to traditional maritime activities for
purposes of admiralty jurisdiction.”); see also Sisson, 497
U.S. at 367 (“The need for uniform rules of maritime conduct
and liability is not limited to navigation, but extends at least
to any other activities traditionally undertaken by vessels,
commercial or noncommercial.”). The Supreme Court empha-
sized in Grubart that the nexus test is not meant to exclude
broad swathes of activity; it wrote approvingly of the notion
that “virtually every activity involving a vessel on navigable
waters would be a traditional maritime activity sufficient to
invoke maritime jurisdiction.” 513 U.S. at 542.

   [12] Thus, the locality test and both subprongs of the nexus
test are satisfied in this case. It follows that all of the survi-
vors’ claims fall within federal admiralty jurisdiction.

                                B

   We must next decide whether the survivors’ claims can be
brought under the FTCA despite their maritime nature. We
consider their two claims separately. Because the negligent-
search claim involves a public vessel within the meaning of
the PVA, it must be analyzed under that statute. The failure-
to-communicate claim, on the other hand, does not involve a
public vessel, and so only the SAA will be relevant to its anal-
ysis.

                                1

  The PVA provides:
3460                 TAGHADOMI v. UNITED STATES
      A libel in personam in admiralty may be brought
      against the United States, or a petition impleading
      the United States, for damages caused by a public
      vessel of the United States . . . .

46 U.S.C. App. § 781. The reference to “damages caused by
a public vessel” is not limited to damages physically caused
by the ship itself. Rather, it includes “cases where the negli-
gence of the personnel of a public vessel in the operation of
the vessel causes damage.” Canadian Aviator, Ltd. v. United
States, 324 U.S. 215, 224-25 (1945).

  [13] The parties do not dispute that the Coast Guard cutter
involved in the search for Nahid and Monazzami is a public
vessel within the meaning of the Act.8 The survivors’
negligent-search claim thus falls within the scope of the PVA.9
Two of the survivors are citizens of Iran, however.10 As the
  8
     Indeed, every reported opinion we have found that has considered the
matter has concluded that Coast Guard vessels are public vessels. See Pas-
cua v. Astrocielo Neptunea Armandora, S.A., 614 F. Supp. 984, 985 (D.C.
Tex. 1985) (“A Coast Guard vessel is a public vessel within the meaning
of the Act.”); Helgesen v. United States, 275 F. Supp. 789, 790 (S.D.N.Y.
1966) (holding that “Coast Guard vessels are public vessels”); Page v.
United States, 105 F. Supp. 99, 102 (E.D. La. 1952) (“Damages attributed
to negligence of Coast Guard vessels and personnel may be recovered
under this act.”); Olympia Sauna Compania Naviera, S.A. v. United States,
604 F. Supp. 1297, 1301 (D.C. Or. 1984) (assuming without discussion
that a Coast Guard cutter is a public vessel); Cornell Steamboat Co. v.
United States, 138 F. Supp. 16, 17 (S.D.N.Y. 1956) (same); Ladd v.
United States, 97 F. Supp. 80 (D.C. Va. 1951) (same). These decisions
comport with the definition of a public vessel as a “vessel owned and used
by a nation or government for its public service, whether in its navy, its
revenue service, or otherwise.” Black’s Law Dictionary (8th ed. 2004).
   9
     It is possible that the negligent-search claim falls outside the PVA to
the extent that it involves the negligence of officials in the Coast Guard
office on land rather than the crew of the Kiska. We need not limn the pre-
cise contours of the PVA, however, because the claims will turn out to be
barred whether they arise under the PVA or not. See infra.
   10
      We are aware of no reported decision squarely addressing the citizen-
ship of a foreign decedent’s estate under the PVA. Cf. Blanco v. United
                      TAGHADOMI v. UNITED STATES                         3461
survivors allege and the United States does not dispute, Iran’s
courts would not permit U.S. citizens to bring suit under simi-
lar circumstances. Thus, because of the PVA’s reciprocity
provision, the two non-citizen survivors cannot bring suit
under the PVA.

   [14] Nor may they bring the claim under the SAA. A literal
reading of the SAA might permit such a suit, since the statute
itself contains no reciprocity requirement and its language is
broad:

     In cases where if [a vessel owned by the U.S.] were
     privately owned or operated, or if [cargo owned or
     possessed by the U.S.] were privately owned or pos-
     sessed, or if a private person or property were
     involved, a proceeding in admiralty could be main-
     tained, any appropriate nonjury proceeding in perso-
     nam may be brought against the United States . . . .

46 U.S.C. App. § 742. The Supreme Court, however, held in
United States v. United Continental Tuna Corp., 425 U.S. 164
(1976), that a plaintiff whose claim falls within the scope of
the PVA may not escape the PVA’s reciprocity requirement
by suing under the SAA. Id. at 181. The Court emphasized
that to permit such a claim would “render nugatory the provi-
sions of the Public Vessels Act.” Id. at 178.

   United Continental Tuna, however, did not involve the
FTCA, and the survivors argue that they may still bring their
claims under that statute. The FTCA provides:

States, 464 F. Supp. 927, 933 (S.D.N.Y. 1979) (holding that when a per-
sonal representative brings suit not for the benefit of the estate, but as a
nominal plaintiff and trustee for the decedent’s survivors, the relevant citi-
zenship is that of the survivors). We assume, as the parties and district
court have done, that Nahid’s estate takes the American citizenship of
Monazzami, its special administrator, for purposes of the PVA’s reciproc-
ity provision. If, instead, the estate retains Nahid’s Iranian citizenship, our
analysis of the non-citizen survivors’ claim would apply to the estate as
well. Since its claim is barred in either case, we need not resolve the issue.
3462              TAGHADOMI v. UNITED STATES
    The United States shall be liable, respecting the pro-
    visions of this title relating to tort claims, in the same
    manner and to the same extent as a private individual
    under like circumstances . . . .

28 U.S.C. § 2674. The FTCA provides for several exceptions
to this broad grant of liability, however, and one of them gen-
erally excludes claims remediable in admiralty:

  The provisions of this chapter . . . shall not apply to—

    ...

    (d) Any claim for which a remedy is provided by
    sections 741-752 [the SAA], 781-790 [the PVA] of
    Title 46, relating to claims or suits in admiralty
    against the United States.

28 U.S.C. § 2680. The United States argues that this provision
bars the non-citizen survivors’ claim. The non-citizen survi-
vors contend that it does not, because as foreign nationals
who cannot show reciprocity they have no “remedy” under
the PVA or SAA. They argue, not unreasonably, that a literal
reading of the statute’s language would not bar their suit. The
parties thus address the question of the FTCA’s applicability
as if it were chiefly a matter of interpreting § 2680’s admi-
ralty exception. But it does not matter who is correct, because
the survivors’ claim is barred for reasons unrelated to the
FTCA’s admiralty exception. The PVA of its own force bars
their claim.

   [15] The Supreme Court’s decision in United Continental
Tuna signaled that the PVA was not to be interpreted along
purely textualist lines in its interaction with other statutes. The
plain text of the PVA and the SAA, after all, would have
allowed the plaintiffs in that case to avoid the PVA’s reci-
procity requirement by bringing their suit under the SAA. The
Court did not permit such an evasion. Rather, it read the PVA
                    TAGHADOMI v. UNITED STATES                      3463
to require that any claim within its scope (that is, involving a
public vessel) meet the reciprocity requirement, regardless of
whether some other statute seemed on its face to permit suit
without reciprocity. In United Continental Tuna, the other
statute in question was the SAA. In this case, the survivors
seek to use the FTCA for the same purpose. To permit them
to do so, however, would be entirely inconsistent with the
ratio decidendi if not the letter of United Continental Tuna,
because it would “effectively nullify specific policy judg-
ments made by Congress when it enacted the Public Vessels
Act, by enabling litigants to bring suits previously subject to
the terms of the Public Vessels Act under” the Federal Tort
Claims Act. United Cont’l Tuna, 425 U.S. at 181.

   [16] Thus, the survivors go astray in framing the issue as
the interpretation of the FTCA’s admiralty exception. In fact,
even if that exception to the FTCA did not exist, the PVA
would still prevent claims within its scope from being
asserted under other statutes when the reciprocity requirement
is not satisfied. Hence, those of the non-citizens survivors’
claims which allege negligence relating to a Coast Guard ves-
sel may not be brought under the FTCA or any other statute.11
  11
    The plaintiffs who are U.S. citizens—Monazzami and, we assume,
Nahid’s estate, see supra note 10—cannot recover for the negligent-search
claim under either the PVA or the SAA because that claim is time-barred
by the statute of limitations for both statutes. The alleged negligence
occurred on March 18, 1999, but Monazzami and Nahid’s estate did not
assert a claim against the United States until the second amended com-
plaint was filed on January 29, 2002. See 46 U.S.C. App. § 745 (requiring
claims under the SAA to be brought within two years); 46 U.S.C. App.
§ 782 (making the SAA’s procedural provisions applicable to the PVA);
Aliotti v. United States, 221 F.2d 598, 600 (9th Cir. 1955) (holding that
the SAA’s two-year statute of limitations applies to the PVA). Because the
PVA or the SAA supplied a remedy, Monazzami and Nahid’s estate may
not bring the negligence claim under the FTCA. See 28 U.S.C. § 2680(d).
3464              TAGHADOMI v. UNITED STATES
                               2

   [17] We turn now to the claim by the survivors (both citi-
zen and non-citizen) that the Coast Guard negligently failed
to communicate with local authorities who might have pro-
vided superior rescue equipment. The PVA does not apply to
this claim—since it does not involve a public vessel—and
therefore neither does the PVA’s reciprocity requirement. The
survivors thus had a remedy for their failure-to-communicate
claim under the SAA. (That remedy is no longer available
because the statute of limitations lapsed before they filed their
claim against the United States. See 46 U.S.C. App. § 745
(requiring claims under the SAA to be brought within two
years).) The failure-to-communicate claim thus falls squarely
within the FTCA’s exception for “claim[s] for which a rem-
edy is provided by [the SAA]”—even on the literal reading of
this clause for which the survivors argue—and the district
court was correct to conclude that they cannot bring it under
the FTCA. See T.J. Falgout Boats, Inc. v. United States, 508
F.2d 855, 858 (9th Cir. 1974) (holding that a claim maintain-
able under the SAA but barred by the statute of limitations
cannot be brought under the FTCA).

   Since neither of the survivors’ claims is cognizable under
the FTCA, the district court was correct to grant summary
judgment for the government.

  AFFIRMED.